Name: 2002/525/EC: Commission Decision of 27 June 2002 amending Annex II of Directive 2000/53/EC of the European Parliament and of the Council on end-of-life vehicles (Text with EEA relevance) (notified under document number C(2002) 2238)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  deterioration of the environment;  technology and technical regulations;  organisation of transport
 Date Published: 2002-06-29

 Avis juridique important|32002D05252002/525/EC: Commission Decision of 27 June 2002 amending Annex II of Directive 2000/53/EC of the European Parliament and of the Council on end-of-life vehicles (Text with EEA relevance) (notified under document number C(2002) 2238) Official Journal L 170 , 29/06/2002 P. 0081 - 0084Commission Decisionof 27 June 2002amending Annex II of Directive 2000/53/EC of the European Parliament and of the Council on end-of-life vehicles(notified under document number C(2002) 2238)(Text with EEA relevance)(2002/525/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 2000/53/EC of the European Parliament and of the Council of 18 September 2000 on end-of-life vehicles(1), and in particular Article 4(2)(b) thereof,Whereas:(1) Under Directive 2000/53/EC the Commission is required to evaluate certain hazardous substances prohibited pursuant to Article 4(2)(a) of that Directive.(2) Having carried out the requisite technical and scientific assessments the Commission has reached a number of conclusions.(3) Certain materials and components containing lead, mercury, cadmium or hexavalent chromium should be exempt or continue to be exempt from the prohibition, since the use of these hazardous substances in those specific materials and components is still unavoidable.(4) Some exemptions from the prohibition for certain specific materials or components should be limited in their scope and temporal validity, in order to achieve a gradual phase-out of hazardous substances in vehicles, given that the use of those substances in such applications will become avoidable.(5) Cadmium in batteries for electrical vehicles should be exempt until 31 December 2005 since, in view of present scientific and technical evidence and the overall environmental assessment undertaken, by that date, substitutes will be available and the availability of electrical vehicles will be ensured. The progressive replacement of cadmium should, however, continue to be analysed, taking into account the availability of electrical vehicles. The Commission will publish its findings and, if proven justified by the results of the analysis, may propose an extension of the expiry date for cadmium in batteries for electrical vehicles.(6) The exemption from the prohibition relating to lead for coating inside petrol tanks should be deleted, since the use of lead in these specific components is already avoidable.(7) Since it is evident that a total avoidance of heavy metals is in some instances impossible to achieve, certain concentration values of lead, mercury, cadmium or hexavalent chromium in specific materials and components should be tolerated, provided that these hazardous substances are not intentionally introduced.(8) Directive 2000/53/EC should therefore be amended accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18 of Council Directive 75/442/EEC of 15 July 1975 on waste(2), as last amended by Commission Decision 96/350/EC(3),HAS ADOPTED THIS DECISION:Article 1Annex II to Directive 2000/53/EC is replaced by the text set out in the Annex to this Decision.Article 2Member States shall ensure that cadmium in batteries for electrical vehicles is not put on the market after 31 December 2005.In the framework of the overall environmental assessment already undertaken, the Commission shall continue to analyse the progressive substitution of cadmium, taking into account the need to maintain the availability of electrical vehicles. The Commission shall finalise and make public its findings by 31 December 2004 at the latest and may make, if proven justified by the results of the analysis, a proposal to extend the deadline in accordance with Article 4(2)(b) of Directive 2000/53/EC.Article 3This Decision shall apply from 1 January 2003.Article 4This Decision is addressed to the Member States.Done at Brussels, 27 June 2002.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 269, 21.10.2000, p. 34.(2) OJ L 194, 25.7.1975, p. 39.(3) OJ L 135, 6.6.1996, p. 32.ANNEX"ANNEX IIMaterials and components exempt from Article 4(2)(a)>TABLE>Notes:- a maximum concentration value up to 0,1 % by weight and per homogeneous material, for lead, hexavalent chromium and mercury and up to 0,01 % by weight per homogeneous material for cadmium shall be tolerated, provided these substances are not intentionally introduced(1),- a maximum concentration value up to 0,4 % by weight of lead in aluminium shall also be tolerated provided it is not intentionally introduced(2),- a maximum concentration value up to 0,4 % by weight of lead in copper intended for friction materials in brake linings shall be tolerated until 1 July 2007 provided it is not intentionally introduced(3),- the reuse of parts of vehicles which were already on the market at the date of expiry of an exemption is allowed without limitation since it is not covered by Article 4(2)(a),- until 1 July 2007, new replacement parts intended for repair(4) of parts of vehicles exempted from the provisions of Article 4(2)(a) shall also benefit from the same exemptions.(1) "Intentionally introduced" shall mean "deliberately utilised in the formulation of a material or component where its continued presence is desired in the final product to provide a specific characteristic, appearance or quality". The use of recycled materials as feedstock for the manufacture of new products, where some portion of the recycled materials may contain amounts of regulated metals, is not to be considered as intentionally introduced.(2) See footnote 1.(3) See footnote 1.(4) This clause applies to replacement parts and not to components intended for normal servicing of vehicles. It does not apply to wheel balance weights, carbon brushes for electric motors and brake linings as these components are covered in specific entries."